 



EXHIBIT 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”), is entered
into and made effective as of the ___ day of                     , 2007, by and
between The Shaw Group Inc., a Louisiana corporation, having its principal
office at 4171 Essen Lane, Baton Rouge, Louisiana, 70809 (the “Company”) and
Gary P. Graphia, a resident and domiciliary of the State of Louisiana (the
“Employee”), to amend that certain Employment Agreement between the Company and
the Employee effective as of October 14, 2005, (the “Employment Agreement”).
For purposes hereof, the Company and the Employee may hereinafter be referred to
individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, the Company has been employing the Employee, and the Employee has been
employed by the Company, with Employee serving in the executive officer
positions of General Counsel and Corporate Secretary of the Company and
Executive Vice President, Secretary and Chief Legal Officer of the Company
pursuant to the terms of the Employment Agreement; and
WHEREAS, the Company and the Employee desire to continue Employee’s executive
employment relationship pursuant to the terms of the Employment Agreement with
the Employee serving as Executive Vice President – Corporate Development and
Strategy of the Company or such additional or other executive officer positions
of the Company mutually agreed upon by the Company and the Employee; and
WHEREAS, the Company and the Employee wish to enter into this First Amendment to
amend certain terms of the Employment Agreement to specify the Employee’s new
executive officer position and to make it expressly clear that the Employment
Agreement applies not only to the Employee’s current executive officer position
but also to any and all additional or other executive officer positions to which
the Company and the Employee may mutually agree.
NOW THEREFORE, in consideration of the mutual covenants, promises, undertakings
and agreements made herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee, intending to be legally bound, do hereby promise, covenant and agree
as follows:
AGREEMENTS
Section 1. Definitions. All capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the Employment Agreement.
Section 2. Amendment to Section 3. Employee’s Duties. Section 3 of the
Employment Agreement shall be, and hereby is, amended by deleting the first
paragraph thereof and by substituting therefore the following:
     “3. Employee’s Duties. During the Term of this Agreement, Employee shall
serve as an executive officer of the Company, and effective with the First
Amendment to this Agreement dated as of                     , 2007, Employee
shall serve in the position of Executive Vice President – Corporate Development
and Strategy. In addition, Employee shall serve in such additional or other
executive officer positions of the Company to which the Company and Employee may
mutually agree, and with such duties and responsibilities as may from time to
time be assigned to Employee by the board of directors of the Company (the
“Board”); provided that, such duties and responsibilities are consistent with
the customary duties of such executive officer positions.”
Section 3. Amendment to Section 7(e) Resignation for Good Reason.
Section 7(e)(2) of the Agreement, which defines one of the circumstances that
constitutes Good Reason for Employee to resign shall be, and is hereby, amended
by deleting such provision in its entirety and by substituting therefore the
following:
     “(2) the continued assignment to employee of any duties inconsistent with
Employee’s executive officer position with the Company;”

1



--------------------------------------------------------------------------------



 



Section 4. No Other Changes. Except as expressly provided herein, the Employment
Agreement shall remain unchanged and in full force and effect.
Section 5. Effectiveness. From the effective date of this First Amendment, the
Employment Agreement shall be deemed to be amended and modified as expressly
herein provided, and from such effective date on, the Employment Agreement and
the First Amendment shall be read and construed together as one and the same
instrument.
IN WITNESS WHEREOF, the Company and the Employee have executed this First
Amendment effective as of the effective date first written above.

                  THE COMPANY:    
 
                THE SHAW GROUP INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                THE EMPLOYEE:    
 
                GARY P. GRAPHIA    
 
                          Gary P. Graphia    

2